Title: 97. A Bill for Licensing Counsel, Attorneys at Law, and Proctors, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that no person, except the Attorney General, shall be permitted by any court to practice  therein as a Counsel, Attorney at law, or Proctor, unless he shall heretofore have obtained a license, in the manner prescribed by the law then in force, or until he shall obtain a license, in writing, from three of those, who shall be at that time, Judges of the High Court of Chancery, or General Court: which license, if he produce to them a certificate, from the court of that county, wherein his usual abode shall have been during twelve months next preceeding, that he is a person of honest demeanour, such three Judges are empowered and required to grant, under their hands and seals, if, after examination, it be their opinion, that he is duly qualified. Every Counsel, Attorney, and Proctor, before he shall practice, shall, in some Court of Record, give assurance of fidelity to the commonwealth, and, moreover, in such court, if he shall thereafter obtain a license, shall take the oath following, “I do swear, that I will honestly demean myself in the practice of a Counsel, Attorney, or Proctor, and will execute my office according to the best of my knowledge and ability.” A person, who shall have been convicted of treason, felony, forgery, or wilful and corrupt perjury, shall not be suffered to practice, in any court, as a Counsel, Attorney, or Proctor. If the General Court from their own observation, detect any mal-practice in a Counsel, or Attorney, of that court, or if a complaint, in writing, be made to them of such mal-practice in the said Court, or in the court of a county, city, or borough, the party accused shall be summoned to shew cause why an information should not be filed against him; and if such information be ordered, and he be found guilty of the matter therein charged, the said General Court may either suspend his license, during a certain time, or vacate it altogether, as they shall think him to have deserved. And the High Court of Chancery and Court of Admiralty, upon the like detection or complaint of mal-practice in those courts, respectively, shall proceed in the same manner against a Counsel, Attorney, or Proctor, and may inflict the same punishment upon the offender. After the commencement of the year one thousand seven hundred and eighty two, no Counsel, or Attorney at law, practising in the court of a county, city, or borough, shall be permitted by the Judges to practice the same profession in the High Court of Chancery, or General Court.
